



TRANSITION AND RESIGNATION AGREEMENT
AND MUTUAL RELEASE OF CLAIMS


This Transition and Resignation Agreement and Mutual Release of Claims (this
“Agreement”) is entered into by and between Jason Garrett (“Employee”) and Spark
Energy, Inc. (the “Company”).
WHEREAS, Employee and the Company are parties to that certain Amended and
Restated Employment Agreement dated August 1, 2018 (the “Employment Agreement”);
WHEREAS, Employee is currently employed by the Company and wishes to resign from
such employment;
WHEREAS, Employee’s termination date is September 25, 2019;
WHEREAS, the Company seeks to retain Employee for a period of time, as set forth
below, for the purpose of transitioning his duties;
WHEREAS, Employee’s termination date is September 25, 2019, but he will remain
with the Company in an advisory capacity until the Separation Date (as defined
below);
WHEREAS, the parties agree that Employee shall receive severance pay and
additional consideration as set forth in this Agreement, which pay and
consideration is conditioned upon Employee’s timely execution (and
non-revocation) of this Agreement and Employee’s compliance with the terms of
this Agreement; and
WHEREAS, the parties wish to resolve any and all claims that Employee has or may
have against the Company or any of the other Company Parties (as defined below),
including any claims that Employee may have arising out of Employee’s employment
or the end of such employment, as well as claims the Company may have against
Employee as set forth herein.
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree as follows:
1.Transition Services; Separation from Employment. Employee promises that,
between the date he signs this Agreement and his final day with the Company, he
will assist the Company in transitioning the duties of the Executive Vice
President, Spark Retail, and otherwise provide those services that the Company
may reasonably request of him from time to time. Employee’s employment with the
Company will end on September 25, 2019, but he will remain in an advisory
capacity, which will end at 11:59 p.m. on October 31, 2019 (the “Separation
Date”), and the parties acknowledge and agree that Employee’s separation shall
be pursuant to his voluntary resignation. The parties further agree that the
provisions set forth herein shall in all respects supersede the provisions of
the Employment Agreement pertaining to the separation or termination of
Employee’s employment (including such provisions with respect to any severance
pay). Following the termination date, Employee will not have any further
employment relationship with




--------------------------------------------------------------------------------




the Company or any other Company Party (as defined below), and Employee will no
longer serve as an officer of the Company or any other Company Party. Employee’s
new role will be that of an advisor while he transitions his duties, which
should be complete on or about October 31, 2019.
2.    Separation Payment. The Company provided Employee with an initial draft of
this Agreement with substantially the same terms as herein on September 17,
2019. Provided that Employee (i) executes this Agreement and returns it to the
Company, care of Grae Griffin at 12140 Wickchester Lane, Suite 100, Houston, TX
77079 (e-mail: ggriffin@sparkenergy.com) so that it is received by Mr. Griffin
no later than September 25, 2019; (ii) provides the assistance and services
described in Section 1 above; (iii) timely executes and returns the Confirming
Release (as defined below) to the Company as set forth in Section 7 below (and
does not exercise his revocation right as described in the Confirming Release);
and (iv) abides by each of Employee’s commitments set forth herein, then the
Company will provide Employee with a total severance payment equal to $426,562,
less ordinary withholdings for federal income, Social Security, and Medicare
taxes (the “Initial Separation Payment”). In addition to the Initial Separation
Payment, the Employee shall receive $42,188 which he would not be otherwise
entitled to under his Employment Agreement for an additional bonus amount (the
“Consideration”), collectively, the Consideration and the Initial Separation
Payment, hereinafter referred to as the “Separation Payment”. The Separation
Payment will be paid in twenty-six substantially equal bi-weekly installments
(twenty-six installments of $18,028.85), less applicable withholdings. The first
installment payment of the Separation Payment shall be due on the first
regularly scheduled bi-weekly pay date of the Company that falls on or after the
tenth (10th) business day following the date on or after November 1, 2019, that
Employee returns to Company an executed copy of the Confirming Release. Each of
the remaining installments shall be paid on the Company’s regular bi-weekly
payroll dates thereafter.
3.    Acceleration of Vesting. Provided that Employee satisfies (through the
date he returns the Confirming Release) the requirements to receive the
Separation Payment as set forth in Section 2 above (and so long as Employee does
not exercise his revocation right with respect to the Confirming Release), then
as of the Separation Date, the Company shall accelerate the vesting of all
outstanding unvested long-term incentive awards (excluding those awards granted
pursuant to a Notice of Grant of Change in Control Restricted Stock Unit)
granted to Employee pursuant to the Company’s Amended and Restated Long Term
Incentive Plan (the “LTIP”) such that a total of 101,399 Restricted Stock Units
(as defined in the LTIP) that were unvested as of the date immediately before
the Separation Date shall become vested as of the Separation Date (such
Restricted Stock Units subject to this accelerated vesting are referred to
herein as the “Accelerated Shares”); provided, however 39,901 (39.35%) of the
Accelerated Shares will be withheld by the Company as withholding towards
Employee’s federal income tax obligations. The Company agrees that it will
timely remit to the U.S. Treasury on Employee’s behalf such income tax
withholding in an amount equal to the value of 39,901 shares of the Company’s
publicly-traded stock as of the Separation Date. The Company expressly promises
and agrees that, no later than the first (1st) business day following the date
that the Confirming Release has been executed by Employee and returned to the
Company pursuant to Section 7 below and become no longer revocable, it shall
initiate the process to cause the remaining 61,498 Accelerated Shares to be
fully settled and freely tradeable by Employee in his personal trading account
as currently designated to the Company as his repository




--------------------------------------------------------------------------------




for all vested LTIP grants. Employee expressly agrees and promises that,
following the Separation Date, he shall not sell more than 5,000 of the
Accelerated Shares in any one day.
4.    Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations. In consideration of the promises made in this Agreement, Employee
expressly acknowledges and agrees that, following the date he signs this
Agreement, Employee shall be entitled to receive only Employee’s base salary and
benefits for services performed through the Separation Date and the other
consideration set forth in this Agreement. Employee further acknowledges that he
has received all leaves (paid and unpaid) to which he has been entitled through
the date he signs this Agreement. Notwithstanding the foregoing, Employee
remains entitled to receive Employee’s base salary and benefits for services
performed between the date that Employee signs this Agreement and the Separation
Date, as well as reimbursement for any expenses properly incurred prior to the
date of this Agreement (which reimbursement shall be paid within thirty (30)
days after the Separation Date). Employee is entitled to certain equity awards
upon a change of control of the Company pursuant to the terms of the Notice of
Grant of Restricted Units for CIC RSUs, dated August 1, 2018 (“CIC Shares”) and
Employee has agreed to waive his right to the CIC Shares in exchange for the
Consideration. Notwithstanding any provision of the LTIP or any other agreement
governing the CIC Shares, the Employee hereby irrevocably waives any and all of
his rights to the CIC Shares in exchange for the Consideration. Employee
expressly acknowledges he is waiving any rights to all other payments,
contractual or otherwise, not expressly set forth in this Agreement.
5.    General Release of Claims.
(a)    In exchange for good and valuable consideration, the sufficiency and
receipt of which is hereby acknowledged by Employee, Employee hereby releases,
discharges and forever acquits the Company, NuDevco, their respective parents,
subsidiaries and affiliates, and each of the foregoing entities’ respective
shareholders, members, partners, officers, managers, directors, fiduciaries,
employees, representatives, agents and benefit plans (and fiduciaries of such
plans), in their personal and representative capacities (collectively, the
“Company Parties” or any one, individually, a “Company Party”), from liability
for, and Employee hereby waives, any and all claims, damages, demands, or causes
of action of any kind that Employee has or could have, whether known or unknown,
against any Company Party, including any and all claims, damages, demands, or
causes of action relating to his employment, engagement or affiliation with any
Company Party, the termination of such employment, engagement or affiliation,
Employee’s status as a shareholder of a Company Party, or any other acts or
omissions related to any matter occurring or existing on or prior to the date
that Employee executes this Agreement, including, (i) any alleged violation
through such date of: (A) Title VII of the Civil Rights Act of 1964; (B) the
Civil Rights Act of 1991; (C) Sections 1981 through 1988 of Title 42 of the
United States Code; (D) the Americans with Disabilities Act of 1990; (E) the
Employee Retirement Income Security Act of 1974 (“ERISA”); (F) the Immigration
Reform Control Act; (G) the Americans with Disabilities Act of 1990; (H) the
Occupational Safety and Health Act; (I) the Sarbanes-Oxley Act of 2002; (J) the
Dodd-Frank Wall Street Reform and Consumer Protection Act; (K) any federal,
state, municipal or local anti-discrimination or anti-retaliation law, including
the Texas Labor Code (including the Texas Payday Law, the Texas Anti-Retaliation
Act, Chapter 21 of the Texas Labor Code, and the Texas Whistleblower Act); (L)
any federal, state, municipal or local wage and hour law; (M) any other




--------------------------------------------------------------------------------




local, municipal, state, or federal law, regulation or ordinance; and (N) any
public policy, contract, tort, or common law claim, including claims for breach
of fiduciary duty, fraud, breach of implied or express contract, breach of
implied covenant of good faith and fair dealing, wrongful discharge or
termination, promissory estoppel, infliction of emotional distress, or tortious
interference; (ii) any allegation for costs, fees, or other expenses including
attorneys’ fees incurred in, or with respect to, a Released Claim; (iii) any and
all rights, benefits or claims Employee may have under any employment contract
(including the Employment Agreement), incentive compensation plan (including the
LTIP and any award agreement thereunder), equity-based plan, or other agreement
with any Company Party; (iv) any claim, whether direct or derivative, arising
from, or relating to, Employee's status as a member or holder of any interests
in the Company, the Parent, or any of their subsidiaries; and (v) any claim for
compensation, benefits, or damages of any kind not expressly set forth in this
Agreement (collectively, the “Released Claims”). THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.
(b)    The Released Claims do not include any claims arising out of this
Agreement, to the Separation Payment, for reimbursement of properly incurred
expenses that are outstanding as of the date Employee signs this Agreement or
are properly incurred after the date Employee signs this Agreement, or any
rights or claims that first arise after Employee’s execution of this Agreement.
Further, in no event shall the Released Claims include any right of Employee to
indemnification under the Employment Agreement, the Company’s by-laws and
amended and restated certificate of incorporation, or the Indemnification
Agreement between Employee and the Company dated August 1, 2014 (the
“Indemnification Agreement”). The Company expressly reaffirms its obligation to
indemnify Employee following the Separation Date to the extent required by these
instruments.
(c)    In no event shall the Released Claims include any claim to vested
benefits under an employee benefit plan of the Company that is subject to ERISA
(including any rights to vested benefits under health and retirement plans).
Further notwithstanding this release of liability, nothing in this Agreement
prevents Employee from filing any non-legally waivable claim (including a
challenge to the validity of this Agreement) with the Equal Employment
Opportunity Commission, National Labor Relations Board, Occupational Safety and
Health Administration, Securities and Exchange Commission, or other federal,
state or local governmental agency or commission (collectively “Governmental
Agencies”) or participating in any investigation or proceeding conducted by any
Governmental Agencies or communicating or cooperating with such an agency;
however, Employee understands and agrees that, to the extent permitted by law,
Employee is waiving any and all rights to recover any monetary or personal
relief from any Company Party as a result of such Governmental Agency proceeding
or subsequent legal actions. Nothing herein waives Employee’s right to receive
an award for information provided to a Governmental Agency.
(d)    Employee hereby represents and warrants that, as of the time Employee
executes this Agreement, Employee has not brought or joined any lawsuit or filed
any charge or claim against any of the Company Parties in any court or before
any government agency or arbitrator for or with respect to a matter, claim or
incident that occurred or arose out of one or more occurrences that took




--------------------------------------------------------------------------------




place on or prior to the time at which Employee signs this Agreement. Employee
hereby further represents and warrants that Employee has not: (i) assigned,
sold, delivered, transferred or conveyed any rights Employee has asserted or may
have against any of the Company Parties to any person or entity, in each case,
with respect to any Released Claims; or (ii) assisted or advised any employee,
officer or agent of any Company Party with respect to his or her pursuit or
evaluation of any claim or cause of action against a Company Party.
(e)    Employee represents that he has not engaged in any breach of fiduciary
duty, breach of any duty of loyalty or disclosure, breach of contract,
fraudulent activity, tortious activity, or illegal activity, in each instance:
(i) towards or with respect to the Company or its subsidiaries; or (ii) with
respect to any action or omission undertaken (or that was failed to be
undertaken) in the course of his employment or engagement with the Company or
its subsidiaries. In express reliance on Employee’s representations set forth
herein, including those in the previous sentence, the Company, for itself and
its subsidiaries, hereby releases, discharges and forever acquits Employee
(including all immediate family members) from liability for, and waives, any and
all claims, damages, demands, or causes of action of any kind that the Company
or any of its subsidiaries has or could have, whether known or unknown, against
Employee, including any and all claims, damages, demand, or causes of action
relating to Employee’s employment, engagement or affiliation with any Company
Party, the termination of his employment, engagement or affiliation, his status
as a shareholder of a Company Party, or any other acts or omissions related to
any matter occurring or existing on or prior to Employee’s execution of this
Agreement. For the avoidance of doubt, the claims released in the previous
sentence do not include any claims arising out of this Agreement or any rights
or claims that first arise after Employee’s execution of this Agreement.
6.    Acknowledgements.
(a)    By executing and delivering this Agreement, Employee expressly
acknowledges that:
(1)
Employee has carefully read this Agreement;

(2)
Employee is not otherwise entitled to the consideration set forth in this
Agreement, but for his entry into this Agreement;

(3)
Employee has had sufficient time to consider this Agreement before the execution
and delivery to Company;

(4)
Employee has been advised, and hereby is advised in writing, to discuss this
Agreement with an attorney of Employee’s choice and Employee has had adequate
opportunity to do so prior to executing this Agreement;

(5)
Employee fully understands the final and binding effect of this Agreement; the
only promises made to Employee to sign this Agreement are those stated within
the four corners of this document; and Employee is signing this Agreement
knowingly, voluntarily and of Employee’s own free will, and that





--------------------------------------------------------------------------------




Employee understands and agrees to each of the terms of this Agreement; and
(6)
No Company Party has provided any tax or legal advice regarding this Agreement
and Employee has had an adequate opportunity to receive sufficient tax and legal
advice from advisors of Employee’s own choosing such that Employee enters into
this Agreement with full understanding of the tax and legal implications
thereof.

7.    Confirming Release.
(a)    Within twenty-one (21) days following the Separation Date, and no later
than November 21, 2019, Employee shall execute the Confirming Release Agreement
that is attached as Exhibit A (the “Confirming Release”) and return the executed
Confirming Release to the Company such that it is received by Grae Griffin at
12140 Wickchester Lane, Suite 100, Houston, TX 77079 (e-mail:
ggriffin@sparkenergy.com).
(b)    Company agrees to allow Employee opportunity to review and comment on
public statements, which communicate Employee’s resignation from employment.
Final edits, however, are at the discretion of Company.
8.    Affirmation of Restrictive Covenants; Continued Cooperation.
(a)    Employee acknowledges that he has made certain commitments with respect
to confidentiality and non-disclosure of Confidential Information (as defined in
the Employment Agreement), non-competition, non-solicitation and
non-disparagement, as set forth in Sections 3 and 4 of the Employment Agreement.
Employee recognizes the continuing effectiveness and enforceability of such
provisions of the Employment Agreement and reaffirms his promise to abide by
such provisions following the Separation Date.
(b)    Notwithstanding the foregoing, nothing in this Agreement (including in
Sections 9 and 10 below) shall prohibit or restrict Employee from lawfully (A)
initiating communications directly with, cooperating with, providing information
to, causing information to be provided to, or otherwise assisting in an
investigation by, any Governmental Agency regarding a possible violation of any
law; (B) responding to any inquiry or legal process directed to Employee from
any such Governmental Agency; (C) testifying, participating or otherwise
assisting in any action or proceeding by any such Governmental Agency relating
to a possible violation of law, or (D) making any other disclosures that are
protected under the whistleblower provisions of any applicable law.
Additionally, pursuant to the federal Defend Trade Secrets Act of 2016, an
individual shall not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret that: (1) is made
(a) in confidence to a federal, state or local government official, either
directly or indirectly, or to an attorney and (b) solely for the purpose of
reporting or investigating a suspected violation of law; or (2) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law or (3) is made in a
complaint or other document filed in a law suit or proceeding, if such filing is
made under seal. Nothing in this Agreement requires Employee to obtain prior
authorization before engaging in any




--------------------------------------------------------------------------------




conduct described in this paragraph, or to notify the Company that Employee has
engaged in any such conduct.
(c)    Employee agrees to provide reasonable cooperation and assistance to the
Company and the other Company Parties that it may designate with respect to any
action or proceeding (or any appeal from any action or proceeding) which relates
to events occurring during Employee’s employment or affiliation with the Company
or any other Company Party.  Such cooperation and assistance following the
Separation Date shall be furnished at mutually agreeable times and Employee will
be compensated by the Company at the rate of $250 per complete hour (pro-rated
for partial hours) that he provides such cooperation and assistance following
the Separation Date. Employee agrees that when providing such cooperation he
shall provide full and complete information to the best of his ability or
recollection, and only truthful testimony (if applicable).
9.    Non-Disparagement. As a material inducement for the Company to enter into
this Agreement, Employee agrees to refrain from making any statements that are
critical, disparaging, or derogatory about, or which injure the reputation of,
the Company or any other Company Party. The Company agrees that (i) it will not
make any statement that is critical, disparaging, or derogatory about, or that
injure the reputation of, Employee, and (ii) it will instruct its officers,
directors and human resources representatives to refrain from making any
statements that are critical, disparaging, or derogatory about, or which injure
the reputation of, Employee.
10.    Entire Agreement. This Agreement (and Sections 3 and 4 of the Employment
Agreement, the “Indemnity and D&O Insurance” section in Exhibit A to the
Employment Agreement, and the Indemnification Agreement) constitutes the entire
agreement between the parties with respect to the matters herein provided. No
modifications or waiver of any provision hereof shall be effective unless in
writing and signed by each party.
11.    Governing Law; Jurisdiction. The validity, interpretation, construction,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Texas, without giving effect to the principles of conflicts of law.
With respect to any claim arising out of or relating to this Agreement or
Employee’s employment or the termination thereof, the parties hereby consent to
the exclusive jurisdiction, forum and venue of the state and federal courts (as
applicable) located in Houston, Texas.
12.    Headings; Interpretation. Titles and headings to Sections hereof are for
the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Unless the context requires otherwise, all
references herein to laws, regulations, contracts, agreements, instruments and
other documents shall be deemed to refer to such laws, regulations, agreements,
instruments and other documents as they may be amended, supplemented, modified
and restated from time to time, and references to particular provisions of laws
or regulations include a reference to the corresponding provisions of any
succeeding law or regulation. The word “or” as used herein is not exclusive and
is deemed to have the meaning “and/or.” The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement, including all exhibits, and not to any particular provision hereof.
The use herein of the word “including” following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar




--------------------------------------------------------------------------------




items or matters, whether or not non-limiting language (such as “without
limitation”, “but not limited to”, or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter. Neither this Agreement nor any uncertainty or
ambiguity herein shall be construed or resolved against any party hereto,
whether under any rule of construction or otherwise. On the contrary, this
Agreement has been reviewed by each of the parties hereto and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
fairly accomplish the purposes and intentions of the parties.
13.    Third Party Beneficiaries. Each Company Party that is not a signatory
hereto shall be a third-party beneficiary of Employee’s release and
representations as set forth in Section 5, and entitled to enforce such
provisions as if it was a party hereto.
14.    Return of Property. Employee expressly represents and warrants that he
has complied, or as of the Separation Date he will comply, with the requirements
of Section 3 of the Employment Agreement, and Employee further represents and
warrants that he has, or as of the Separation Date he will have returned to the
Company all property belonging to the Company and any other Company Party,
including all documents, computer files and other electronically stored
information, electronically stored information and other materials provided to
Employee by the Company or any other Company Party in the course of his
employment or affiliation. Employee further represents and warrants that he has
not maintained (or, after the Separation Date, he will not maintain) a copy of
any such materials in any form.
15.    No Waiver. No failure by any party at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
16.    Severability and Modification. To the extent permitted by applicable law,
the parties agree that any term or provision of this Agreement (or part thereof)
that renders such term or provision (or part thereof) or any other term or
provision (or part thereof) of this Agreement invalid or unenforceable in any
respect shall be severable and shall be modified or severed to the extent
necessary to avoid rendering such term or provision (or part thereof) invalid or
unenforceable, and such severance or modification shall be accomplished in the
manner that most nearly preserves the benefit of the parties’ bargain hereunder.
17.    Withholding of Taxes and Other Employee Deductions. The Company may
withhold from any payments made pursuant to this Agreement all federal, state,
local, and other taxes and withholdings as may be required pursuant to any law
or governmental regulation or ruling. Employee shall satisfy all of his tax
obligations arising from his receipt of the consideration and benefits set forth
herein, and shall indemnify and hold harmless the Company and the other Company
Parties for any costs, expenses or liabilities arising from his failure to do
so. The Company shall satisfy all of its tax obligations arising out of this
Agreement, including its obligation to remit to the U.S. Treasury: (i) all
amounts withheld from the Separation Pay; and (ii) the amounts that the Company
has agreed to remit as described in Section 3 above; the Company shall indemnify
and hold harmless Employee for any costs, expenses or liabilities arising from
its failure to do so.




--------------------------------------------------------------------------------




18.    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.
19.    Section 409A. Neither this Agreement nor the payments provided hereunder
are intended to constitute “deferred compensation” subject to the requirements
of Section 409A of the Internal Revenue Code of 1986 and the Treasury
regulations and interpretive guidance issued thereunder (collectively, “Section
409A”), and this Agreement shall be construed and administered in accordance
with such intent. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment.
Notwithstanding the foregoing, the Company makes no representations that this
Agreement or the payments provided under this Agreement complies with or is
exempt from the requirements of Section 409A and in no event shall the Company
or any other Company Party be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.
20.    No Assignment. Company shall not assign its obligations under this
Agreement to any other person or entity. Company further agrees that in the
event of a Change in Control of the Company (as defined in the LTIP), all of
Company’s payment obligations set forth herein shall accelerate and shall be
paid on or before the effective date of such Change in Control. In the event
that Company merges or otherwise combines with any other entity, Company agrees
that such merger or combination agreement shall require the successor entity to
assume all of Company’s obligations under the terms of this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement with the intent to
be legally bound.
Jason Garrett


/s/ Jason Garrett
    
Jason Garrett


Date: 9/25/2019    




Spark Energy, Inc.


By: /s/ Nathan Kroeker    


Name: Nathan Kroeker    


Title: CEO    


Date: 9/25/2019




--------------------------------------------------------------------------------






EXHIBIT A


CONFIRMING RELEASE AGREEMENT

This Confirming Release Agreement (this “Confirming Release”) is that certain
Confirming Release referenced in Section 7 of the Transition and Resignation
Agreement and Mutual Release of Claims (the “Resignation Agreement”) entered
into by and between Jason Garrett (“Employee”) and Spark Energy, Inc. (the
“Company”). Capitalized terms used herein that are not otherwise defined have
the meanings assigned to them in the Resignation Agreement.
1.    General Release of Claims.
(a)    For good and valuable consideration, including Employee’s receipt of the
consideration described in Sections 2 or 3 of the Resignation Agreement (and any
portion thereof), Employee hereby forever releases, discharges and acquits the
Company, NuDevco, their respective parents, subsidiaries and affiliates, and
each of the foregoing entities’ respective shareholders, members, partners,
officers, managers, directors, fiduciaries, employees, representatives, agents
and benefit plans (and fiduciaries of such plans), in their personal and
representative capacities (collectively, the “Confirming Release Company
Parties” or any one, individually, a “Confirming Release Company Party”), from
liability for, and Employee hereby waives, any and all claims, damages, demands,
or causes of action of any kind that Employee has or could have, whether known
or unknown, against any Confirming Release Company Party, including any and all
claims, damages, demands, or causes of action relating to his employment,
engagement or affiliation with any Confirming Release Company Party, the
termination of such employment, engagement or affiliation, his status as a
shareholder of any Company Party, or any other acts or omissions related to any
matter occurring or existing on or prior to the date that Employee executes this
Confirming Release, including, (i) any alleged violation through such date of:
(A) Title VII of the Civil Rights Act of 1964; (B) the Civil Rights Act of 1991;
(C) Sections 1981 through 1988 of Title 42 of the United States Code; (D) the
Americans with Disabilities Act of 1990; (E) the Employee Retirement Income
Security Act of 1974 (“ERISA”); (F) the Immigration Reform Control Act; (G) the
Americans with Disabilities Act of 1990; (H) the Occupational Safety and Health
Act; (I) the Age Discrimination in Employment Act of 1967 (including as amended
by the Older Workers Benefit Protection Act); (J) the Sarbanes-Oxley Act of
2002; (K) the Dodd-Frank Wall Street Reform and Consumer Protection Act; (L) any
federal, state, municipal or local anti-discrimination or anti-retaliation law,
including the Texas Labor Code (including the Texas Payday Law, the Texas
Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the Texas
Whistleblower Act); (N) any federal, state, municipal or local wage and hour
law; (M) any other local, municipal, state, or federal law, regulation or
ordinance; and (N) any public policy, contract, tort, or common law claim,
including claims for breach of fiduciary duty, fraud, breach of implied or
express contract, breach of implied covenant of good faith and fair dealing,
wrongful discharge or termination, promissory estoppel, infliction of emotional
distress, or tortious interference; (ii) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in, or with respect to, a
Confirming Released Claim; (iii) any and all rights, benefits or claims Employee
may have under any employment contract (including the Employment Agreement),
incentive compensation plan (including the LTIP), equity-based plan, or




--------------------------------------------------------------------------------




other agreement with any Confirming Release Company Party; (iv) any claim,
whether individual or derivative, arising from, or relating to, Employee's
status as a member or holder of any interests in the Company, the Parent, or any
of their subsidiaries; and (v) any claim for compensation, benefits, or damages
of any kind not expressly set forth in this Agreement (collectively, the
“Confirming Released Claims”). THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO THE
SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT, INCLUDING
STRICT LIABILITY, OF ANY OF THE CONFIRMING RELEASE COMPANY PARTIES.
(b)    The Released Claims do not include any claims arising out of this
Agreement, to the Separation Payment, for reimbursement of properly incurred
expenses that are outstanding as of the date Employee signs this Agreement, or
any rights or claims that first arise after Employee’s execution of this
Agreement. Further, in no event shall the Released Claims include any right of
Employee to indemnification under the Employment Agreement, the Company’s
by-laws and amended and restated certificate of incorporation, or the
Indemnification Agreement between Employee and the Company dated August 1, 2014
(“the Indemnification Agreement”). The Company expressly reaffirms its
obligation to indemnify Employee following the Separation Date to the extent
required by these instruments.
(c)    In no event shall the Confirming Released Claims include any claim to
vested benefits under an employee benefit plan of the Company that is subject to
ERISA (including any rights to vested benefits under health and retirement
plans). Further notwithstanding this release of liability, nothing in this
Confirming Release prevents Employee from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with a Governmental
Agency or participating in any investigation or proceeding conducted by any
Governmental Agencies or communicating or cooperating with such agency; however,
Employee understands and agrees that, to the extent permitted by law, Employee
is waiving any and all rights to recover any monetary or personal relief from
any Confirming Release Company Party as a result of such Governmental Agency
proceeding or subsequent legal actions. Nothing herein waives Employee’s right
to receive an award for information provided to a Governmental Agency.
(d)    Employee hereby represents and warrants that, as of the time Employee
executes this Confirming Release, Employee has not brought or joined any lawsuit
or filed any charge or claim against any of the Confirming Release Company
Parties in any court or before any government agency or arbitrator for or with
respect to a matter, claim or incident that occurred or arose out of one or more
occurrences that took place on or prior to the time at which Employee signs this
Confirming Release. Employee hereby further represents and warrants that
Employee has not: (i) assigned, sold, delivered, transferred or conveyed any
rights Employee has asserted or may have against any of the Confirming Release
Company Parties to any person or entity, in each case, with respect to any
Confirming Released Claims; or (ii) assisted or advised any employee, officer or
agent of any Confirming Release Company Party with respect to his or her pursuit
or evaluation of any claim or cause of action against a Confirming Release
Company Party.
2.    Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations. In signing this Confirming Release, Employee expressly acknowledges
and agrees that since his




--------------------------------------------------------------------------------




execution of the Resignation Agreement he has received all leaves (paid and
unpaid) to which Employee has been entitled following his execution of the
Resignation Agreement, and that he has also received all wages (including the
value of any accrued but unused vacation days), bonuses and other compensation
owed or that has been owed or ever could be owed by the Company or any other
Confirming Release Company Party (with the exception of the consideration set
forth in Sections 2 and 3 of the Resignation Agreement), including all payments
arising out of all incentive plans and any other bonus arrangements.
Notwithstanding the foregoing, Employee remains entitled to receive, if still
unpaid, any unpaid base salary and benefits for services performed in the pay
period in which the Separation Date occurred. For the avoidance of doubt,
Employee acknowledges and agrees that he has no further or future right to
severance pay or benefits pursuant to the Employment Agreement.
3.    Employee’s Acknowledgments; Binding Effect. Employee has been advised, and
hereby is advised in writing, to consult with an attorney of his choice
regarding the form and content of this Confirming Release, and he represents
that he has had a sufficient opportunity (and a full 21 days) to do so before
execution and return, and that he has read this Confirming Release and enters
into it voluntarily and of his own free will. This Confirming Release and the
releases and covenants contained herein shall be binding upon Employee, his
heirs, executors, administrators, assigns, agents, attorneys in fact, attorneys
at law, and representatives. This Confirming Release and the releases and
covenants contained herein shall inure to the benefit of all Confirming Release
Company Parties and each of their respective predecessors, successors, and
assigns.
4.    Revocation Right. Notwithstanding the initial effectiveness of this
Confirming Release, Employee may revoke the delivery (and therefore the
effectiveness) of this Confirming Release within the seven-day period beginning
on the date Employee executes this Confirming Release (such seven day period
being referred to herein as the “Confirming Release Revocation Period”). To be
effective, such revocation must be in writing signed by Employee and must be
received by the Company, care of Grae Griffin at 12140 Wickchester Lane, Suite
100, Houston, TX 77079 (e-mail: ggriffin@sparkenergy.com) so that it is received
by Mr. Griffin no later than 11:59 p.m. Houston, Texas time, on the last day of
the Confirming Release Revocation Period. In the event Employee exercises his
revocation right as set forth herein, this Confirming Release will be of no
force or effect, and Employee will not be entitled to receive the consideration
set forth in Sections 2 or 3 of the Resignation Agreement.
IN WITNESS WHEREOF, Employee has executed this Confirming Release with the
intent to be legally bound.
Jason Garrett




    
Jason Garrett


Date:




